___________

                                       No. 95-2169
                                       ___________


Will Elliot Clark                               *
                                                *
              Appellant,                        *
                                                *
     v.                                         *    Appeal from the United States
                                                *    District Court for the Western
Bill Armontrout; Donald Cline;                  *    District of Missouri.
Phillip Vance,                                  *
                                                *    [UNPUBLISHED]
              Appellees.                        *

                                       ___________

                     Submitted: September 13, 1996

                            Filed: October 7, 1996
                                    ___________

Before McMILLIAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     In this action brought under 42 U.S.C. § 1983, petitioner alleged
various   violations       of    the   Eighth       Amendment    to   the   United   States
Constitution relating to supposedly unsanitary conditions in the Jefferson
City Correctional Center.        Petitioner prevailed at his first trial, and the
jury awarded him nominal damages of $1.00.              We remanded for a new trial in
light of Farmer v. Brennan, 511 U.S. 825 (1994).                See Clark v. Armontrout,
28 F.3d 71 (8th Cir. 1994) (per curiam).              At the petitioner's second trial,
the jury found for the defendants.         The district court1 denied petitioner's
motion for a new trial.         In the present appeal, petitioner argues that the




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri.
trial court committed reversible error regarding several evidentiary points
and claims that defense counsel's conduct warrants a new trial.


     We have read the record carefully and discern no legal error.      We
therefore affirm the judgment of the district court.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-